Citation Nr: 1009375	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety, including as due to exposure to asbestos, jet fuel, 
or lead paint.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with epigastric distress, 
regurgitation, and dysphagia, including as due to exposure to 
asbestos, jet fuel, or lead paint.

3.  Entitlement to service connection for 
arthritis/osteoarthritis of the feet, toes, and ankles, 
including as due to exposure to asbestos, jet fuel, or lead 
paint.

4.  Entitlement to service connection for skin lesions, 
including as due to exposure to petroleum.

5.  Entitlement to service connection for an epididymal cyst.

6.  Entitlement to an increased rating for deviated nasal 
septum, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2006 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in December 2009.  A 
transcript of the hearing is of record.

The issue of an increased rating for bilateral hearing loss 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

With regards to his service connection claims, post-service 
medical records show that the Veteran has been diagnosed with 
depression; GERD; arthritis/osteoarthritis (degenerative 
joint disease) of the feet, toes, and ankles; seborrheic 
keratoses; dermatitis; and has a lump of eight millimeters on 
his right upper testicle.  His service treatment records 
(STRs) show that he complained of a skin rash on his back and 
around his neck in January 1964; no chronic disability was 
identified.  

The Veteran's DD 214 shows that his military occupational 
specialty (MOS) was machinist's mate.  He has contended that 
his MOS exposed him to asbestos, jet fuels, and lead paint 
while stationed aboard the USS Truckee; his personnel records 
confirm that he was stationed on the USS Truckee.

Buddy statements from men that served with the Veteran aboard 
the USS Truckee received in February 2006 indicate that the 
Veteran was in constant contact with oil and fuel, had signs 
of depression in service, had rashes in service, and was 
exposed to asbestos.  A buddy statement from another 
serviceman dated in September 2008 shows that the Veteran had 
constant heartburn, and had pain in his ankles, feet, and 
toes in service. 

A letter from M.K., M.D. dated in October 2006 reveals that 
it seemed as likely as not that the Veteran's degenerative 
joint disease could be related to lead contamination in 
service; his anxiety and depression was as likely as not 
related to his military service due to long deployments, 
extreme working conditions, and fatigue; and that his skin 
lesions were as likely as not related to exposure to 
petroleum products.  A VA treatment record dated in December 
2009 shows that it was certainly possible that his 
degenerative joint disease in his left foot was related to 
his military service.  

No VA examination has been obtained to determine whether the 
Veteran's depression and anxiety; GERD with epigastric 
distress, regurgitation, and dysphagia; and 
arthritis/osteoarthritis of the feet, toes, and ankles are 
related to his military service.  Although a VA examination 
was obtained with regards to his skin lesions in May 2007, 
the examiner found no skin disease or lesion at that time, 
and therefore, an opinion as to the etiology could not be 
given.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Based on the above, the Board finds that the 
Veteran should be scheduled for VA examinations to determine 
if his depression and anxiety; GERD with epigastric distress, 
regurgitation, and dysphagia; and arthritis/osteoarthritis of 
the feet, toes, and ankles were incurred in or aggravated by 
his active duty service, including being due to exposure to 
asbestos, jet fuel, and/or lead paint.  

Although the evidence does not show the diagnosis of an 
epididymal cyst, it does show that the Veteran had a mass on 
his right testicle.  Therefore, a VA examination is necessary 
to determine if the Veteran has an epididymal cyst, and if 
so, whether it was incurred in or aggravated by his active 
duty service.
With regards to the Veteran's skin lesions, the Board 
acknowledges that the VA examiner was unable to render an 
opinion.  However, in light of Dr. M.K.'s opinion above, the 
Board finds that a new examination is necessary to determine 
if the Veteran has skin lesions that were incurred in or 
aggravated by his active duty service.  If no skin disease or 
lesions are found on examination, the examiner should render 
an opinion as to whether the Veteran's past diagnoses of 
seborrheic keratoses and dermatitis were incurred in or 
aggravated by his active duty service, including being due to 
exposure to petroleum.

Turning to the Veteran's claim for an increased rating for 
his deviated septum, the Veteran was last afforded a fee-
based examination in December 2007.  At his hearing, the 
Veteran testified that although he can exhale, he has 
difficulties inhaling.  He also testified that he has full 
blockage of both nasal passages.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  As such, the Veteran must be scheduled 
for a new VA examination with an examiner of appropriate 
expertise to determine the current level of his disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any available 
VA treatment records from July 2009 to the 
present.  If no records are available, 
this must be memorialized in the Veteran's 
claims file.

2.  Following completion of the above, for 
his service connection claims, schedule 
the Veteran for examinations with 
appropriately qualified health care 
professionals to determine the nature and 
etiology of:  a) depression and anxiety; 
b) GERD with epigastric distress, 
regurgitation, and dysphagia; c) 
arthritis/osteoarthritis of the feet, 
toes, and ankles; d) skin lesions; and e) 
epididymal cyst.  

The examiners should opine as to whether 
the Veteran's disabilities are related to 
his military service.  With regards to the 
Veteran's depression and anxiety; GERD 
with epigastric distress, regurgitation, 
and dysphagia; and 
arthritis/osteoarthritis of the feet, 
toes, and ankles, the examiners' opinions 
should include whether those disabilities 
are due to exposure to asbestos, jet fuel, 
and/or lead paint.  With regards to his 
skin lesions, the examiner's opinion 
should include whether they are due to 
exposure to petroleum.
    
The claims folder must be provided to the 
examiners for review of pertinent 
documents therein and review of such 
should be reflected in the examination 
report.  The examiners should solicit a 
detailed history of the Veteran's symptoms 
of GERD, epigastric distress, 
regurgitation, and dysphagia; 
arthritis/osteoarthritis of the feet, 
toes, and ankles; skin lesions; and 
epididymal cyst prior to and during active 
service and the continuation of any such 
symptoms after service.  The examiners 
should perform any and all testing deemed 
necessary to appropriately evaluate the 
Veteran's disabilities.  The examiners 
should render all appropriate diagnoses, 
and for each disability found state 
whether it is at least as likely as not 
(50 percent or greater likelihood) to have 
begun during service or as a consequence 
of service.  

Opinions should be provided based on the 
results of the examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
reports.

If any requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

3.  The Veteran should also be scheduled 
for a new VA examination by an examiner 
with the appropriate expertise in order to 
determine the current severity of the 
deviated septum.  The examiner should 
review pertinent documents in the 
Veteran's claims file in conjunction with 
the Veteran's examination and note as much 
in the examination reports.  The examiner 
should discuss the nature and current 
severity of the Veteran's deviated septum, 
providing thorough rationales for any 
opinions reached.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

